DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
The applicant argues that Bowles in view of Ploetner fails to disclose the newly amended limitation requiring that the top panel of the first container is also the hand held imaging and collection booth’s top surface. The applicant particularly notes that both Bowles and Ploetner describe an outer housing and that the top of the internal mechanism 101/inspection system 130 is thus not the top of the collection booth. The examiner disagrees. In the rejection the internal mechanism 101 of Bowles is, itself, a collection booth which meets the claim limitations. The claims do not exclude the existence of an additional external housing surrounding the collection booth. Further claim 19 describes both a collection booth and a kiosk as two distinct elements. Thus according to claim construction the top surface of the collection booth must be distinct from the top surface of the kiosk. In this case the 
The applicants argument is unpersuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-11, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (20130124426) in view of Ploetner et al (20160275460).
Regarding Claim 1, Bowles discloses a handheld-device imaging and collection booth (Bowles Fig. 4C and par 60 note internal mechanism 101 as collection booth), comprising:
a first container (Bowles Fig. 4C and par. 58 note inspection area 106 comprising chambers 520-530 as a first container) and a second container (Bowles note Fig. 4C bin 555 attached to each other (Bowles fig. 4C note that inspection area 106 and the bin are attached to each other),
wherein the first container comprises:
a top panel arranged to enable a camera proximate to the top panel to acquire a clear view of an inside of the first container, wherein the inside is an area enclosed by a plurality of side panels, the top panel and a bottom panel of the first container wherein the top panel of the first container is also the handheld-device imaging and collection booth’s top surface proximate to which a portable electronic device including the camera is arranged (Bowles Figs. 4C and 7-9 and par. 66note visual inspection of an electronic device such as a mobile phone 150 in the inspection area 106 performed by camera 610 within the upper chamber 520; paragraph 66, also note upper and lower domes 520 and 530 comprise a plurality of walls a top plate and a bottom plate); and
one or more mirrors arranged facing the inside of the first container, such that an image captured by the camera reflections, in the one or more mirrors, of an handheld-device placed within said inside the first container (Bowles Figs 8-9 and par. 61 notethe walls of the inspection area are preferably white and/or mirrored to provide imaging of the electronic device), and
wherein the second container comprises a collection chamber configured to store the handheld-device (Bowles Fig. 4C and par. 61 note the mobile phone 150 slowly falls through an opening 556 into the bin 555 to secure the mobile phone 150  for collection at a later time).
It is noted that Bowles discloses a camera located inside the first container. However, Ploetner discloses  a handheld-device imaging and collection booth including a first container enclosing an inspection area with a top panel, bottom panel and plurality of side panels, wherein the camera is positioned above the top panel to acquire a clear view of an inside of the first container and obtain images through the top panel (Ploetner Figs 2A-2D and pars 22-33). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of positioning the camera of Bowles above the top plate as taught by Ploetner in order to allow the camera to capture the entire field of view of the chamber as suggested by Ploetner (Ploetner Figs. 2C and D and par. 26).  

the handheld-device imaging and collection booth according to claim 1, wherein the first container further comprises an elevated platform on an inside of a bottom surface of the first container, for placing the handheld-device such that at least a portion of the bottom surface of the handheld-device is represented in said reflections (e.g. a mobile phone 150 is placed on the transparent plate 545 and transferred to an inspection area 106 within upper chamber 520 and lower chamber 530. Both the upper chamber and the lower chamber preferably have a bell-like shape. As shown in FIG. 3C, the mobile phone is moved between the upper chamber 520 and the lower chamber 530 for visual analysis. The transparent plate, preferably composed of glass of a transparent plastic material, allows for imaging components within the upper chamber 520 and lower chamber 530 to obtain multiple view images of the mobile phone 150; paragraph 60).

Regarding Claim 3, Bowles discloses the handheld-device imaging and collection booth according to claim 1, wherein the first container includes an opening in at least one of the side panels, wherein a size of the opening is sufficient to accept the handheld-device into the inside of the first container (e.g. as shown in FIG. 4, the door 550 is lowered to reside above the transparent plate 545, which is then moved inward with the mobile phone 150 thereon. As shown in FIG. 4A, as the transparent plate 545 is moved inward, the mobile phone is blocked by the door 550 and engages binning plate 540 as the mobile phone begins to fall into an opening created by the inward movement of the transparent plate 545; paragraph 61).

Regarding Claim 4, Bowles discloses the handheld-device imaging and collection booth according to claim 3, wherein the opening is in a single side of the first container (e.g. as shown in FIG. 4, the door 550 is lowered to reside above the transparent plate 545, which is then moved inward with the mobile phone 150 thereon. As shown in FIG. 4A, as the transparent plate 545 is moved inward, the .

Regarding Claim 5, Bowles discloses the handheld-device imaging and collection booth according to claim 3, wherein one side of the first container includes a door such that the opening is formed only when the door is open (e.g. as shown in FIG. 4, the door 550 is lowered to reside above the transparent plate 545, which is then moved inward with the mobile phone 150 thereon. As shown in FIG. 4A, as the transparent plate 545 is moved inward, the mobile phone is blocked by the door 550 and engages binning plate 540 as the mobile phone begins to fall into an opening created by the inward movement of the transparent plate 545; paragraph 61).

Regarding Claim 6, Bowles discloses the handheld-device imaging and collection booth according to claim 5, wherein the door includes at least one mirror of said one or more mirrors in its inside facing surface (e.g. the entire interior surfaces of the upper chamber 520 and the lower chamber 530 are mirrored for optimization of imaging of the electronic device; paragraph 66).

Regarding Claim 7, Bowles discloses the handheld-device imaging and collection booth according to claim 1, wherein a height of the first container is configured in accordance with a focal length of a camera (e.g. identification based upon electronic device dimensions, location/size of buttons, LCD and other physical characteristics. One camera or multiple cameras may be used to determine height, width, depth as needed; paragraph 71).

Regarding Claim 9, Bowles discloses the handheld-device imaging and collection booth according to claim 1, wherein the top panel includes an opening through which the camera captures the image (e.g. figs. 7 and 8 shows an opening through which a camera is mounted to capture an image).

Regarding Claim 10, Bowles discloses the handheld-device imaging and collection booth according to claim 1, wherein the top panel is at least partially constructed from a transparent material such that the image is captured through the transparent material (e.g. as shown in FIG. 3B, a mobile phone 150 is placed on the transparent plate 545 and transferred to an inspection area 106 within upper chamber 520 and lower chamber 530. Both the upper chamber and the lower chamber preferably have a bell-like shape. As shown in FIG. 3C, the mobile phone is moved between the upper chamber 520 and the lower chamber 530 for visual analysis. The transparent plate, preferably composed of glass of a transparent plastic material, allows for imaging components within the upper chamber 520 and lower chamber 530 to obtain multiple view images of the mobile phone 150; paragraph 60).

Regarding Claim 11, Bowles discloses the handheld-device imaging and collection booth according to claim 1, wherein the first container is placed on top of the second container (e.g. fig. 4C shows that inspection area 106 (which comprises an upper chamber 520 and a lower chamber 530) and is attached to the top of bin 555), and wherein at least a portion of the bottom of the first container and/or at least a portion of a top of the second container are configured to be operable to drop the handheld-device from the first container into the second container (e.g. as shown in FIG. 4, the door 550 is lowered to reside above the transparent plate 545, which is then moved inward with the mobile phone 150 thereon. As shown in FIG. 4A, as the transparent plate 545 is moved inward, the mobile phone is blocked by the door 550 and engages binning plate 540 as the mobile phone begins to fall into an opening created by the inward movement of the transparent plate 545; paragraph 61).

Regarding Claim 14, Bowles discloses a method for imaging and collecting a handheld-device, comprising:
placing the handheld-device inside a first container of an imaging and collection booth by inserting the handheld-device through an opening in a side of the first container (e.g. inspection area 106 as described in paragraph 58), wherein the first container comprises 
a top panel arranged to enable a camera proximate to the top panel to acquire a clear view of an inside of the first container, wherein the inside is an area enclosed by a plurality of side panels, the top panel and a bottom panel of the first container (Bowles Figs. 4C and 7-9 and par. 66 note visual inspection of an electronic device such as a mobile phone 150 in the inspection area 106 performed by camera 610 within the upper chamber 520; paragraph 66, also note upper and lower domes 520 and 530 comprise a plurality of walls a top plate and a bottom plate), one or more mirrors arranged facing the inside of the first container, such that an image captured by the camera reflections, in the one or more mirrors, of an handheld-device placed within said inside the first container (Bowles Figs 8-9 and par. 61 notethe walls of the inspection area are preferably white and/or mirrored to provide imaging of the electronic device) wherein the top panel of the first container is also the handheld-device imaging and collection booth’s top surface proximate to which a portable electronic device including the camera is arranged (Bowles Figs. 4C and 7-9 and par. 66 images of the inspection area 106 performed by camera 610 within the upper chamber 520 and affixed proximate to the top surface of the imaging and collection booth 101); 
capturing an image from a camera facing inside of the first container from a top of the first container, wherein the captured image includes a view of the handheld-device within the first container (e.g. figs. 7 and 8 shows an opening through which a camera is mounted to capture an image) and views of one or more sides of the handheld-device reflected in the one or more mirrors (e.g. the ;
transmitting the image to a server (e.g. at step 312 the kiosk 100 updates its inventory database and transmits the update via a communications network to a kiosk server; paragraph 75);
receiving an instruction in response to the transmitted image, wherein the instruction is generated externally to the imaging and collection booth based upon a condition of the handheld-device determined in accordance with the transmitted image (e.g. the processor also preferably determines a financial remuneration for the submitted electronic device 150 based on the visual inspection, optionally the electrical analysis and data stored in the memory 161 of the kiosk or information provided externally through the external communication component 167; paragraph 68); and
based upon the instruction, transferring the handheld-device from the first container to an adjacent second container which is adjacent to the first container for storage (e.g. as shown in FIG. 4, the door 550 is lowered to reside above the transparent plate 545, which is then moved inward with the mobile phone 150 thereon. As shown in FIG. 4A, as the transparent plate 545 is moved inward, the mobile phone is blocked by the door 550 and engages binning plate 540 as the mobile phone begins to fall into an opening created by the inward movement of the transparent plate 545; paragraph 61).
It is noted that Bowles discloses a camera located inside the first container. However, Ploetner discloses  a handheld-device imaging and collection booth including a first container enclosing an inspection area with a top panel, bottom panel and plurality of side panels, wherein the camera is positioned above the top panel to acquire a clear view of an inside of the first container and obtain images through the top panel (Ploetner Figs 2A-2D and pars 22-33). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of positioning the camera of Bowles above the top plate as taught by Ploetner in order to 


Regarding Claim 15, Bowles discloses the method according to claim 14, wherein the transferring includes operating an opening in a bottom of the first container, and/or a top of a second container in order to deposit the handheld-device in the second container (e.g. the mobile phone 150 slowly falls through an opening 556 into the bin 555 to secure the mobile phone 150 and for collection at a later time; paragraph 61).

Regarding Claim 19, Bowles discloses a distributed system of kiosks for collecting handheld devices, comprising:
a central server (e.g. at step 312 the kiosk 100 updates its inventory database and transmits the update via a communications network to a kiosk server; paragraph 75);
a plurality of kiosks (e.g. The invention is also utilized with a network of kiosks in public spaces that perform a combination of recycling processing steps that receive, identify, visually inspect, electrically test, electrically erase, grade quality, containerize (bag), label, and inventory recyclable electronic devices; paragraph 55), wherein each kiosk includes a first container and a second container attached to each other (e.g. fig. 4C shows that inspection area 106 (which comprises an upper chamber 520 and a lower chamber 530) and bin 555 are attached to each other),
wherein the first container comprises:
a top panel arranged to enable a camera proximate to the top panel to acquire a clear view of an inside of the first container, wherein the inside is an area enclosed by a plurality of side panels, the top panel and a bottom panel of the first container wherein the top panel of the first container is also the handheld-device imaging and collection booth’s top surface proximate to which a portable electronic device including the camera is arranged (Bowles Figs. 4C and 7-9 and par. 66note visual inspection of an electronic device such as a mobile phone 150 in the inspection area 106 performed by camera 610 within the upper chamber 520; paragraph 66, also note upper and lower domes 520 and 530 comprise a plurality of walls a top plate and a bottom plate); and
one or more mirrors arranged facing the inside of the first container, such that an image captured by the camera reflections, in the one or more mirrors, of an handheld-device placed within said inside the first container (Bowles Figs 8-9 and par. 61 notethe walls of the inspection area are preferably white and/or mirrored to provide imaging of the electronic device), and
wherein the second container comprises a collection chamber configured to store the handheld-device (Bowles Fig. 4C and par. 61 note the mobile phone 150 slowly falls through an opening 556 into the bin 555 to secure the mobile phone 150  for collection at a later time)
a plurality of interaction control devices, each interaction control device configures to capture an image of an inside of a first container and transmit the image to the central server (e.g. at step 312 the kiosk 100 updates its inventory database and transmits the update via a communications network to a kiosk server; paragraph 75).
It is noted that Bowles discloses a camera located inside the first container. However, Ploetner discloses  a handheld-device imaging and collection booth including a first container enclosing an inspection area with a top panel, bottom panel and plurality of side panels, wherein the camera is positioned above the top panel to acquire a clear view of an inside of the first container and obtain images through the top panel (Ploetner Figs 2A-2D and pars 22-33). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of positioning the camera of Bowles above the top plate as taught by Ploetner in order to .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles in view of Ploetner and in further view of in view of Long (U.S. Patent Publication No. 20170293983) hereinafter referred to as Long.

Regarding Claim 8, Bowles fails to explicitly disclose the handheld-device imaging and collection booth according to claim 7, wherein the height is adjustable.
However, Long teaches wherein the height is adjustable (e.g. a method wherein adjusting intelligent beverage kiosk window height includes moving a conveyor adjustable platform module; paragraph 163).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Long, into the system of Bowles, to indicate the type of composition for the stereoscopic video.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles in view of Ploetner and in further view of Clare (U.S. Patent Publication No. 20070296545) hereinafter referred to as Clare.

Regarding Claim 12, Bowles discloses the handheld-device imaging and collection booth according to claim 1, wherein the second container includes an opening through which the handheld-device is deposited into the second container (e.g. the mobile phone 150 slowly falls through an .
Bowles fails to explicitly disclose wherein the second container is configured to require at least two different keys or at least two different authentications in order to retrieve the handheld-device from the second container.
However, Clare teaches wherein the second container is configured to require at least two different keys or at least two different authentications in order to retrieve the handheld-device from the second container (e.g. Referring again to FIG. 1A, the core module 39 in the lock electronics 32 comprises memory containing a plurality of passwords and other authenticating details which are pre-stored and that are used by the core module 39 to analyze the data received from RF signal from the electronic key device 24 in order to determine whether to activate the trigger control 35 or not. As mentioned earlier, there may be a series of bi-directional wireless communications between the lock device 22 and the electronic key device 24 in order to establish the authenticity of the user holding the key 22; paragraph 100).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Clare, into the system of Bowles, to provide an effective method of protecting a structure by use of a lock system controlled through a variety of means including the execution of internal algorithms by the key device or lock device.

Regarding Claim 13, Bowles fails to explicitly disclose the handheld-device imaging and collection booth according to claim 1, wherein at least one of the first container and the second container is at least partially constructed in wood. 
 wherein at least one of the first container and the second container is at least partially constructed in wood (e.g. the kiosk 100 includes a housing 102 that is approximately the size of a conventional vending machine. The housing 102 can be of conventional manufacture from, for example, sheet metal, plastic, laminated wood panels, etc.; paragraph 18).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Silva, into the system of Bowles, for providing methods and systems for recycling mobile phones and other consumer electronic devices and, more particularly, to methods and systems associated with improving customer interaction with kiosks that purchase electronic devices.

Regarding Claim 16, claim 16 is rejected for the same reasons set forth in the rejection of claim 12.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles in view of Ploetner and in further view of Hunt (2016/0098688).

Regarding Claim 17, Bowles fails to explicitly disclose the method according to claim 14, wherein the portable electronic device is  a smartphone operated by a sales associated, and wherein the transmitting includes transmitting the image from the smartphone to the server.
However, Hunt teaches wherein the portable electronic device is a smartphone operated by a sales associate, and wherein the transmitting includes transmitting the image from the smartphone to the server (e.g. the wireless transceiver 324 can facilitate wireless communication with handheld devices, such as a mobile device 380 ("e.g., a smart phone"); paragraph 34). 


Regarding Claim 18, Bowles fails to explicitly disclose the method according to claim 17, wherein the receiving includes receiving a message from the server, and displaying the received message on the smartphone.
However, Hunt teaches wherein the receiving includes receiving a message from the server, and displaying the received message on the smartphone (e.g. the mobile device 380 also includes a power source 382 (e.g., a battery and a charging circuit) and a variety of device hardware 385, such as a camera; a speaker and a microphone for two-way communication and audio playback; input devices, including, for example, a touch screen, a keypad, etc.; and/or vibrator motor(s) for haptic feedback and notifying users of incoming messages and calls; paragraph 35). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Hunt, into the system of Bowles, to effectively improving the means available to consumers for recycling or reselling their mobile phones and other electronic devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423